DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/22/2020 is accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 10/25/2021 is attached to the instant Office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (a module) that is coupled with functional language (trains or performs one or more functions) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: a training module that trains one or more models… (claim 9, ln. 7-8) and perform, via the training module, training on one or more stored models… (claim 13, ln. 7-8).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See para. 0064; para. 0060 the training module is a neural network that is implemented by processors and local storage with executable code.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 and 13-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7-8 recites the limitation “component of the system” (claim 7, ln. 2; and claim 8, ln. 2). It is unclear if “component of the system” is referring to the prior instance of “component of the system” (claim 1, ln. 13).   Examiner suggests changing “component of the system” to “the component of the system”.  
Claims 13 recites the limitation “one or more stored models” (claim 13, ln. 7). It is unclear if “one or more stored models” is referring to the prior instance of “storing one or more models” (claim 9, ln. 6).   Examiner suggests changing “one or more stored models” to “the one or more stored models”.  
Claims 13-14 recites the limitation “(the received) operational data” (claim 13, ln. 6; claim 13, ln. 8; claim 14, ln. 4; claim 14, ln. 5-6). It is unclear if “(the received) operational data” is referring to the prior instance of “received operational data” (claim 9, ln. 7).   Examiner suggests changing “operational data” (claim 13, ln. 6) to “the received operational data”.  
 Claims 15-16 recites the limitation “component of the system” (claim 15, ln. 2, and claim 16, ln. 2). It is unclear if “component of the system” is referring to the prior instance of “component of the system” (claim 14, ln. 7-8).   Examiner suggests changing “component of the system” to “the component of the system”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 13, 17 and 20 are rejected under 35 USC § 102 as being anticipated by Sultana et al. (US Pub. 2019/0138719) (hereinafter “Sultana”). 

As per claim 9, Sultana teaches a moderator system to moderate a security analytics framework, the system comprising: a moderator controller; ([Sultana, para. 0070-0071, Fig. 7] a side channel anomaly detector [security analytics framework] is described, which includes a platform processor [a moderator controller], which may be implemented a controller)
an interface for communicating with components of the security analytics framework, the components comprising a data scavenger, a data analyzer; and a risk predictor; ([Sultana, para. 0071-0074, Fig. 7] input devices and the network are connected to an interface/bus which allows a user to enter data into the system, and components of the system to communicate with one another, the components including the cache state interface [data scavenger as it collects data relating to the cache – see para. 0026], histogram analyzer [data analyzer as it extracts statistics from the cache data collected – see para. 0061], and machine learning model processor [risk predictor as it returns a numeric value representing a similarity score to an attack - see para. 0045-0046])
a data resource storing one or more models of particular operations of a system; and ([Sultana, para. 0018; para. 0032; para. 0078, Fig. 7] a data store that contains model data to detect an ongoing attack based on the cache state)
a training module that trains the one or more models based on received operational data from at least the system.  ([Sultana, para. 0018; para. 0031; para. 0071) a machine learning model trainer that implements training based on values derives from the cache state)

As per claim 13, Sultana teaches claim 9.  
([Sultana, Fig. 7; para. 0071; para. 0078] the controller includes one or more processors and storage to execute instructions implementing the functions of the system.  [Fig. 1; para. 0031; para. 0045-0046] the machine learning model trainer creates a first machine learning model, which is sent and used by the machine learning model [a risk predictor as it returns a numeric value representing a similarity score to an attack].  [para. 0063] The machine learning model is trained to learn cache access patterns of benign program execution and attack phases [context information for a particular application])
receive, via the interface, operational data from the system; ([Sultana, para. 0055] the cache state interface samples the cache state from the cache)
perform, via the training module, training on one or more stored models including the first model ([Sultana, para. 0031] the machine learning model trainer generates one or more models [a first and second model]) using the received operational data to generate at least a second model; and ([para. 0056; para. 0060; para. 0061; 0064] the histogram generator uses the sampled cache state to generates histograms which representing attacks and benign behavior to create a new model or an update to an existing model [second model])
send, via the interface, the second model to at least the risk predictor. ([Sultana, para. 0045] the machine learning processor [risk predictor] uses both a first machine learning model, and a second machine learning model to classify activity, and so the second model generated is sent to the machine learning processor)

As per claim 17, Sultana teaches claim 9.  
([Sultana, para. 0070) the system may be implemented as computing devices that are network components such as a server, set top box, neural network, mobile device, internet appliance, etc.)

As per claim 20, Sultana teaches claim 9.  
Sultana also teaches wherein the system is a set top box.  ([Sultana, para. 0070) the system may be implemented as a set top box)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana in view of Sanossian et al. (US Pub. 2019/0347423) (hereinafter “Sanossian”).  

As per claim 1, Sultana a method to provide moderation to a security analytics framework, the method comprising: sending a first model to a risk predictor for a system wherein the first model includes context information for a particular application of the system; [Fig. 1; para. 0031; para. 0045-0046] the machine learning model trainer creates a first machine learning model, which is sent and used by the machine learning model [a risk predictor as it returns a numeric value representing a similarity score to an attack].  [para. 0063] The machine learning model is trained to learn cache access patterns of benign program execution and attack phases [context information for a particular application])
 ([Sultana, para. 0055] the cache state interface samples the cache state from the cache)
performing training on one or more stored models ([Sultana, para. 0031] the machine learning model trainer generates/trains one or more models [a first and second model]) including the first model using the received operational data to generate at least a second model; ([para. 0056; para. 0060; para. 0061; 0064] the histogram generator uses the sampled cache state to generates histograms which representing attacks and benign behavior to create a new model or an update to an existing model [second model])
sending the second model to at least the risk predictor; ([Sultana, para. 0045] the machine learning processor [risk predictor] uses both a first machine learning model, and a second machine learning model to classify activity, and so the second model generated is sent to the machine learning processor)
Sultana does not teach determining whether to make an adjustment to a security configuration of the system based on at least the received operational data; determining a particular security configuration for the system based on at least the received operational data; and sending the particular security configuration to at least one component of the system.
However, Sanossian teaches determining whether to make an adjustment to a security configuration of the system based on at least the received operational data; ([Sanossian, para. 0046-0048] the security manager server uses a security risk model to calculate, based on security configuration information [received operational data – see para. 0025] a vulnerability score that determines a level of vulnerability to determine whether client device is at risk such that a change [an adjustment] to configuration parameters [security configuration of the system] of the security configuration information should be made)
([Sanossian, para. 0049] a configuration update corresponding to a vulnerability security configuration [a particular security configuration] is applied based on the security configuration information.  A particular security configuration is understood to mean an adjusted security configuration)
sending the particular security configuration to at least one component of the system.  ([Sanossian, para. 0049] the configuration update corresponding to a vulnerability security configuration is sent to the device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana with the teachings of Sanossian to include determining whether to make an adjustment to a security configuration of the system based on at least the received operational data; determining a particular security configuration for the system based on at least the received operational data; and sending the particular security configuration to at least one component of the system.  One of ordinary skill in the art would have been motivated to make this modification because by providing the update instructions, the at-risk device may update the security configuration information to change attributes of security parameters to increase the security of the device.  (Sanossian, para. 0049)

As per claim 2, Sultana in view Sanossian of teaches claim 1.  
Sultana also teaches wherein receiving the operational data from the system comprises: receiving the operational data from at least a data scavenger of the system.  ([Sultana, para. 0026] the cache state interface [data scavenger] obtains cache state information [operation data] which are sent to and used by the machine learning model trainer [see para. 0056; para. 0061-0062 and Fig. 1])


Sultana also teaches wherein receiving the operational data from the system comprises: receiving the operational data from at least a data analyzer of the system. ([Sultana, para. 0061] the histogram analyzer [data analyzer] extracts histogram statistics from histograms created from cache state information which are sent to and used by the machine model trainer [see para. 0062 and Fig. 1])

As per claim 4, Sultana in view Sanossian teaches claim 1.  
Sultana also teaches wherein receiving the operational data from the system comprises: receiving the operational data from at least the risk predictor.  ([Sultana, para. 0046] a numeric value representing a similarity score to an attack [risk predictor] is returned [received by] to the system to determine an attack)

As per claim 5, Sultana in view Sanossian teaches claim 4.  
Sultana also teaches wherein the operational data from the risk predictor comprises a numeric value that indicates a threat score.  ([Sultana, para. 0046] a numeric value [threat score] representing a similarity score to an attack [risk predictor] is generated by the machine model processor)

As per claim 6, Sultana in view Sanossian in view of teaches claim 1.  
Sultana also teaches receiving data from a third party indicating a global model; and ([Sultana, para. 0032] the model data in the model data store includes a model [global model] retrieved from another computer system [third party])
sending the global model to at least the risk predictor. ([Sultana, para. 0045] models in the model data store [including the global model] are sent to the machine learning model processor to determine classifications)

As per claim 14, Sultana teaches claim 13.  
Sultana does not teach instructions that direct the moderator system to: determine, whether to make an adjustment to a security configuration of the system based on at least the received operational data; determine a particular security configuration for the system based on at least the received operational data; and send, via the interface, the particular security configuration to at least one component of the system.
However, Sanossian teaches instructions that direct the moderator system to: determine, whether to make an adjustment to a security configuration of the system based on at least the received operational data; ([Sanossian, para. 0046-0048] the security manager server [moderator system] uses a security risk model to calculate, based on security configuration information [received operational data – see para. 0025] a vulnerability score that determines a level of vulnerability to determine whether client device is at risk such that a change [an adjustment] to configuration parameters [security configuration of the system] of the security configuration information should be made)
determine a particular security configuration for the system based on at least the received operational data; and ([Sanossian, para. 0049] a configuration update corresponding to a vulnerability security configuration [a particular security configuration] is applied based on the security configuration information.  A particular security configuration is understood to mean an adjusted security configuration)
send, via the interface, the particular security configuration to at least one component of the system. ([Sanossian, para. 0049] the configuration update corresponding to a vulnerability security configuration is sent to the device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana with the teachings of Sanossian by providing the update instructions, the at-risk device may update the security configuration information to change attributes of security parameters to increase the security of the device.  (Sanossian, para. 0049)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana in view of Sanossian as applied to claims 1 and 14 above, and further in view of Yamato et al. (US Pub. 2018/0373956) (hereinafter “Yamato”).  

As per claim 7, Sultana in view of Sanossian teaches claim 1.  
Sultana in view of Sanossian does not teach sending a configuration signal to a data scavenger, wherein the configuration signal indicates one or more elements of interest of a plurality of elements of interest for the data scavenger to scavenge data from.
However, Yamato teaches sending a configuration signal to a data scavenger, ([Yamato, para. 0053] the sensor network adaptor [data scavenger] is connected to a plurality of sensors, and acquires sensing data to applications; [para. 0076] the dataflow control unit generates a dataflow control command [a configuration signal, which allows the sensor network adapter to transmit sensing data to applications) wherein the configuration signal indicates one or more elements of interest of a plurality of elements of interest for the data scavenger to scavenge data from.  ([Fig. 1; para. 0066; para. 0075-0076] app-side metadata describes information relating to data that an application seeks to use from a plurality of devices [one or more elements of interest of a plurality of items of interest]; the dataflow control command in accordance with the app-side metadata is transmitted to the sensor network adapter which relays the information from the sensors per the app-side metadata to the application)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana in view of Sanossian with the teachings of Yamato to include sending a configuration signal to a data scavenger, wherein the configuration signal indicates one or more elements of interest of a plurality of elements of interest for the data scavenger to scavenge data from.  One of ordinary skill in the art would have been motivated to make this modification because by sending a dataflow control command, the accuracy and quality of data as well as the security and reliability of data transactions can be improved. (Yamato, para. 0078)

As per claim 15, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana in view of Sanossian as applied to claims 1 and 14 above, and further in view of Matrosov et al. (US Pub. 2019/0370473) (hereinafter “Matrosov”).  

As per claim 8, Sultana in view of Sanossian teaches claim 1.  
Sultana in view of Sanossian does not teach sending an updated model to a data analyzer, wherein the updated model comprises a predefined metric that the data analyzer uses to identify patterns.
However, Matrosov teaches sending an updated model to a data analyzer, ([Matrosov, Fig. 2; para. 0044; para. 0046] the machine learning engine is updated based on training vectors and sent to the vulnerability engine [a data analyzer] which analyzes the topology by a ML model to identify vulnerable portions of code) wherein the updated model comprises a predefined metric that the data ([para. 0025; para. 0044] the vulnerability engine, using the model identifies, based on a pattern analysis [identify patterns], portions of topology where security procedures may be bypassed; [para. 0028; Fig. 4; para. 0034] the model is based on [comprised of] feature vectors of topology for different contexts that may cause vulnerabilities to an attack [a predefined security metric] which the vulnerability engine may compare its feature vectors for a topology against to find vulnerable patterns)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana in view of Sanossian with the teachings of Matrosov to include sending an updated model to a data analyzer, wherein the updated model comprises a predefined metric that the data analyzer uses to identify patterns.  One of ordinary skill in the art would have been motivated to make this modification because code may include hardware-specific constructs that could potentially interfere with the ability to detect vulnerabilities, and by using ML modeling based on training vectors derived from a topology, the model will be generally applicable to many different types of code. (Matrosov, para. 0034)

As per claim 16, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana in view of Wang et al. (US Pub. 2015/0373043) disclosed in the IDS dated 10/25/2021 (hereinafter “Wang”).  

As per claim 11, Sultana teaches claim 9.  
Sultana not teach an update model application programming interface (API), wherein the update model API receives a model from a third party to update a particular component of the system.
([Wang, para. 0024] the data analysis engine is software in the form of an API) wherein the update model API receives a model from a third party ([Wang, para. 0060] data is received from the centralized controller by the data analysis engine, a global model [from a third party] and information of the modeling to adapt the local model) to update a particular component of the system.  ([Wang, para. 0046] local modeling may be refined [updated] based on information received from the centralized controller. A particular component is understood to be any individual component of the system including components of claim 9)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana with the teachings of Wang to include an update model application programming interface (API), wherein the update model API receives a model from a third party to update a particular component of the system.  One of ordinary skill in the art would have been motivated to make this modification because by including the API, a centralized controller allows customers to share and leverage security intelligence amongst each other and improve customer knowledge in incident response.  ([Wang, para. 0046])

As per claim 12, Sultana teaches claim 9.  
Sultana not teach a data API, wherein the data API provides the received operational data to a third party.
However, Wang teaches a data API, wherein the data API provides the received operational data to a third party. ([Sultana, para. 0046]  the data analysis engine API [see para. 0024] transmits at least a portion of information it has generated [operational data] to the centralized controller [a third party])
.  

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana in view of Sharp et al. (US Pub. 2014/0143826) (hereinafter “Sharp”).  

As per claim 10, Sultana teaches claim 9.  
Sultana not teach an encoder and decoder for encoding and decoding sensitive data transmitted and received via the interface.
However, Sharp teaches an encoder and decoder for encoding and decoding sensitive data transmitted and received via the interface. ([Sharp, para. 0085; para. 0137] a secure element is disclosed for initiating an eSIM [sensitive data – see para. 0046] transfer that decrypts and re-encrypts [an encoder and decoder for encoding and decoding] an eSIM received from the interface)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana with the teachings of Sharp to include an encoder and decoder for encoding and decoding sensitive data transmitted and received via the interface.  One of ordinary skill in the art would have been motivated to make this modification because access-control data security may ensure that data and/or software associated with an access-control element [sensitive information] is protected from theft, misuse, corruption, publication and tampering by unauthorized activities and third parties.   (Sharp, para. 0044)

As per claim 18, Sultana teaches claim 9.  
Sultana not teach wherein the system is a system on a chip with at least one secure domain for sensitive information or cryptographic functions.
([Sharp, para. 0137] the secure element [system] is an embedded element on a circuit board in an electronic device) with at least one secure domain for sensitive information or cryptographic functions. ([Para. 0137] the secure element comprises a secure processor executing software stored in a secure media inaccessible to all other components [a secure domain] that employs encryption [cryptographic functions] for the protection of its contents)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Sultana and Sharp for the same reasons as disclosed above.  

As per claim 19, Sultana teaches claim 9.  
Sultana not teach wherein the system comprises an integrated Services Identity Module (iSIM).
However, Sharp teaches wherein the wherein the system comprises an integrated Services Identity Module (iSIM).  ([Sharp, para. 0012] the secure element includes an access control element.  [Para. 0005] the access control element is an iSIM)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Sultana with the teachings of Sharp to include wherein the wherein the system comprises an integrated Services Identity Module (iSIM).  One of ordinary skill in the art would have been motivated to make this modification because access control elements such as an iSIM ensure secure communications by allowing a subscriber to authenticate to a cellular network and be allowed access to the cellular network.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawakita (US Pub. 2021/0064761) discloses security information processing device that includes a machine learning module, a collection module, detection module in order to orchestrate evaluating risk of an attack on a component.  
Arzani et al. (US Pub. 2021/0012239) teaches a model training process for network evaluation that generates an updated model using network context information, identify a type of evaluation to be performed, and train a particular machine learning model for based on the context.  
Hanley et al. (US Pub. 2019/0182287) discloses a computer security platform that generates a risk score and an associated computer security policy for a security environment using machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Z.L./Examiner, Art Unit 2493

/Jeremy S Duffield/Primary Examiner, Art Unit 2498